379 U.S. 19 (1964)
TANCIL ET AL.
v.
WOOLLS ET AL., JUDGES.
No. 386.
Supreme Court of United States.
Decided October 26, 1964.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA.
Allison W. Brown, Jr., for appellants in No. 386 and for appellees in No. 412.
Robert Y. Button, Attorney General of Virginia, R. D. McIlwaine III, Assistant Attorney General, William J. Hassan and Ralph G. Louk for appellants in No. 412.
PER CURIAM.
The motion to affirm in No. 412 is granted and the judgment in both cases is affirmed.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted in both cases.
MR. JUSTICE BRENNAN is of the opinion that probable jurisdiction should be noted in No. 386.
NOTES
[*]  Together with No. 412, Virginia Board of Elections et al. v. Hamm et al., also on appeal from the same court.